Citation Nr: 0332066	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-16 404A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right ankle, evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1981 to February 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
disabilities of the right knee and low back.  Additionally, 
the RO denied an increased rating for degenerative joint 
disease of the right ankle, evaluated as 10 percent 
disabling.

The Board issued a decision in June 2001 that, in part, 
affirmed the RO's denials of the claims shown on the title 
page of this decision.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, the Court issued an order 
vacating the Board's June 2001 decision and remanding the 
case for compliance with directives specified in a 
joint motion filed by the veteran's representative and VA's 
General Counsel, representing the Secretary.


REMAND

The joint motion states that a remand is required because the 
Board did not provide adequate reasons and bases for reaching 
its decision.  The joint motion points out that the Board 
failed to adequately explain why it assigned greater 
probative weight to reports of VA examinations performed in 
August 1998 and March 1999, in contrast to the statement of a 
private chiropractor who treated the veteran in December 1997 
or to reports of Andrew Bush, M.D., a private orthopedic 
surgeon.  There also is no indication that any of these 
examiners actually reviewed the veteran's pertinent medical 
records before submitting their statements concerning the 
merits of his case.  So the joint motion indicates a remand 
is necessary for a medical evaluation by an examiner who has 
reviewed the medical records in the veteran's claims file to 
give an informed opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002); see also, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed the veteran's service medical records and other 
important documents which would have enabled him to form an 
opinion...on an independent basis).  See, too, Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

Further, the joint motion states that, when denying the claim 
for an increased rating for the right ankle disability, the 
Board did not mention the results of a 1997 magnetic 
resonance imaging (MRI) examination which showed a 5 mm 
ossification, and a 3-4 mm loose body, or the private 
physician's conclusion that the veteran needed arthroscopic 
surgery to debride an ankle impingement, which would lessen 
his pain and increase the range of motion in his ankle.  
So the joint motion directs a remand for a more complete 
statement of reasons and bases that addresses evidence that 
supports the veteran's claim.  

The joint motion for remand also calls for readjudication of 
the veteran's claims in view of the Board's failure to comply 
with notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The joint motion 
states the veteran never was advised what information and 
evidence, if any, was to be provided by him and what 
information and evidence VA would provide for him.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370 
(2002).  

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's November 16, 2000, letter informed the 
veteran that he had 60 days from the mailing of that letter 
to provide additional evidence in support of his claims.  The 
60-day response period is invalid for the same reasons as the 
30-day response period that was invalidated in the PVA case 
cited above.  Therefore, since this case is being remanded 
pursuant to the Court's order for additional development or 
to cure a procedural defect, the RO must take this 
opportunity to provide the veteran adequate notice of his 
rights in the claims process and to inform him that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Through his attorney, ask the veteran 
for the names, addresses and dates of 
treatment since July 1997, VA or non-VA, 
for the right knee, low back, and 
right ankle conditions at issue.  Obtain 
all indicated records that are not 
already included in the claims file.

2.  Thereafter, through his attorney, 
schedule the veteran for a VA orthopedic 
examination.  The purpose of the 
examination is to obtain a medical 
opinion concerning the etiology of his 
right knee and low back disorders 
(including any associated right hip 
manifestations) and to determine the 
current severity of his right ankle 
disability.  

With respect to the right knee and low 
back disorders, the examiner should state 
whether it is at least as likely as not 
these conditions had their onset in 
service, that arthritis of the low back 
was manifested within the first post-
service year, or that right knee or low 
back disorders are otherwise attributable 
to service.  Please note the legal 
standard of proof in formulating a 
response and discuss the rationale for 
the opinion.  

Also, the examiner should state whether 
it is at least as likely as not the 
veteran's right knee and low back 
disorders are proximately due to or the 
result of the already service-connected 
disorders involving his right ankle 
and/or left knee.  If not, then the 
examiner should state whether it is at 
least as likely as not that the veteran's 
right knee or low back disorder underwent 
an increase in pathology (i.e., was 
permanently aggravated with additional 
impairment) as a result of his service-
connected disorders involving his right 
ankle and/or left knee.  Again, please 
note the legal standard of proof in 
formulating a response and discuss the 
rationale for the opinion.  

With respect to the right ankle, the 
examiner should indicate whether there is 
any ankylosis and, if so, the position in 
degrees should be given.  If there is 
limitation of motion, the ranges of 
motion should be given in degrees.  For 
VA purposes, normal dorsiflexion is to 20 
degrees and plantar flexion is to 45 
degrees.

Also, the examiner should determine 
whether the right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis 
(which should be expressed in degrees) 
due to any weakened movement, excess 
fatigability, or incoordination.  

As well, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right ankle 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
pain on use or during flare-ups.  

The claims folder, including a copy of 
this REMAND, must be made available for 
the examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

3.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
attorney an appropriate supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




